ACCEPTED
                                                                                         01-15-00341-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    7/10/2015 1:59:13 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                            No. 01-15-00341-CV

                                   IN THE
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                        FIRST COURT OF APPEALS                       HOUSTON, TEXAS
                                                                 7/10/2015 1:59:13 PM
                               Houston, Texas
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk


             ELIZABETH A. LOUSTEAU AND BRETT CLANTON

                           Defendants/Appellants,

                                      v.

               JAIME L. NORIEGA AND SONIA A. NORIEGA

                             Plaintiffs/Appellees.



                 Appeal from the 151st Judicial District Court
                            Harris County, Texas
                              No. 2013-35448


APPELLANTS’ MOTION TO CONSOLIDATE AND MOTION FOR EXTENSION OF TIME



                                   Marianne G. Robak, TBA 24048508
                                   email: mgrobak@law-crg.com
                                   1770 St. James Place, Suite 150
                                   CERSONSKY, ROSEN & GARCIA, P.C.
                                   Houston, Texas 77056
                                   Tel: (713) 600-8500; FAX (713) 600-8585
                                   ATTORNEYS FOR APPELLANTS,
                                   ELIZABETH A. LOUSTEAU AND BRETT
                                   CLANTON.
       Appellants request that this Court consolidate this appeal, Appellate Court No. 01-15-

00341-CV with the Appellate Court No. 01-15-00254-CV. The reason for consolidation is that

the two appeals involve the a judgment rendered in 2014-14152 and certain actions taken by the

trial court post-judgment, including a consolidation and a severance which caused the judgment

to essentially be put into two cases, 2013-35448 and 2013-35448-B. Therefore, it was necessary

to file two Notice of Appeal. That being said, the appeals involve the same judgment, the same

facts, the same parties, the same law, and the same appellate issues. However all of the pleadings

and court records are in the main case, 2013-35448 and the judgment being appealed is in 2013-

35448-B. Therefore, these appellate cases should be consolidated.

       Also, upon consolidation, this Court should permit the parties to rely on the clerk's

records filed in both appeals for their briefs. Appellants' propose that the clerk's record filed in

Appellate Court No. 01-15-00341-CV be considered volumes 1 and 2, and the clerk's record

filed in Appellate Court No. 01-15-00254-CV be considered volumes 3 and 4.

       Additionally, pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellants request

a ten (10) day extension of the due date on its brief that is due in this matter, which will

encompass all appellate issues from both 01-15-00341-CV and 01-15-00254-CV case. While

Appellants' are prepared to file their brief for the 01-15-00341-CV appeal by the due date,

additional time will be needed to reflect the consolidation within the brief. Appellants request

that its brief on both appeals now be due on Wednesday, July 22, 2015. No previous extension

of the due date for Appellants’ brief has been sought or granted.
                                            Respectfully submitted,

                                            /s/ Marianne G. Robak
                                            Marianne G. Robak, TBA No. 24048508
                                            mgrobak@law-crg.com
                                            M. H. Cersonsky, State Bar: 04048500
                                            mhcersonsky@law-crg.com
                                            1770 Saint James Place, Suite 150
                                            Houston, Texas 77056
                                            Telephone: (713) 600-8500
                                            Fax: (713) 600-8585

                                            Attorneys for Defendants/Appellants,
                                            Elizabeth A. Lousteau and Brett Clanton

                            CERTIFICATE OF CONFERENCE

         Defendants’/Appellants’ attorney, Marianne G. Robak, attempted to contact
Plaintiffs’/Appellees’ attorney, SJ Swanson, to find out if she was opposed or unopposed to the
filing of Appellants' Motion to Consolidate and Motion for Extension of Time. At the time of this
filing, I have not received a response.
                                                           /s/ Marianne G. Robak
                                                           Marianne G. Robak



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served to opposing
counsel of record, pursuant to Rule 21a(a)(1) of the Texas Rules of Civil Procedure, as indicated
below on this 10th of July, 2015:
Via electronic filing manager
Sarahjane “SJ” Davidson Swanson
Swanson Law Firm, PLLC
310 Main, Ste. 201
Houston, TX 77056
                                                           /s/ Marianne G. Robak
                                                           Marianne G. Robak